Title: To Thomas Jefferson from William Pelham, 20 July 1808
From: Pelham, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston July 20. 1808
                  
                  Agreeably to your desire I enclose a copy of Austin’s Essay on the Human Character of Jesus Christ. The price is 75 cents. From the smallness of the sum, its transmission by post may probably be more troublesome to you than it is worth, and it would be a real gratification to me to offer the book to your acceptance, as an original American work. 
                  I am Sir most respectfully Yr. humble Serv.
                  
                     Wm. Pelham.
                  
               